DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-9, 14, 17, 18, 20, 23-25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopalidis, et al (U.S. Patent Application Publication 2013/0057250 A1).
Regarding claim 1, Kopalidis discloses an ion implantation system, comprising:
An ion beam generator configured to generate an ion beam (24);
A wafer chuck configured to hold a wafer (paragraph 0004);
A Faraday cup (22) configured to receive at least a portion of the ion beam; and
A bias voltage source (23) electrically connected to the Faraday cup, wherein the bias voltage source is configured to apply a bias voltage to the Faraday cup when an ion beam is delivered from the ion beam generator to the wafer (paragraph 0033).
Regarding claim 2, Kopalidis discloses one or more plates embedded in the Faraday cup, wherein the bias voltage source is electrically connected to the one or more plates (paragraph 0033).
Regarding claim 4, Kopalidis discloses a sensor configured to monitor the ion beam delivered by the ion beam generator (paragraph 0033).
Regarding claim 7, Kopalidis discloses wherein the bias voltage source is configured to apply a strength of the bias voltage inversely proportional to an energy of the ion beam (paragraph 0031).
Regarding claim 8, Kopalidis discloses wherein the bias voltage source is configured to apply the strength of the bias voltage inversely proportional to a current of the ion beam (paragraph 0031).
Regarding claim 9, Kopalidis discloses wherein the bias voltage source is configured to apply a negative voltage (paragraph 0031).
Regarding claim 14, Kopalidis discloses wherein the ion beam generator is configured to provide a low energy ion beam (paragraph 0036).
Claims 17, 18, 20, 23-25, and 30 are drawn to the method of using the apparatus of claims 1, 2, 4, 7-9, and 14, and the same rejections apply mutatis mutandis.
Claim(s) 1-4, 10, 14, 17-20, 26, 30, 33-36, 42 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisson, et al (U.S. Patent Application Publication 2002/007347 A1).
Regarding claim 1, Bisson discloses an ion implantation system, comprising:
An ion beam generator (10) configured to generate an ion beam (12);
A wafer chuck (22) configured to hold a wafer (14);
A Faraday cup (30) configured to receive at least a portion of the ion beam; and
A bias voltage source (72) electrically connected to the Faraday cup, wherein the bias voltage source is configured to apply a bias voltage to the Faraday cup when an ion beam is delivered from the ion beam generator to the wafer (Fig. 1).
Regarding claim 2, Bisson discloses one or more plates (30a, 30b, 30c) embedded in the Faraday cup, wherein the bias voltage source is electrically connected to the one or more plates (Fig. 1).
Regarding claim 3, Bisson discloses a vacuum chamber enclosing the wafer chuck and the Faraday cup, wherein a wall of the vacuum chamber is electrically grounded (paragraph 0031).
Regarding claim 4, Bisson discloses a sensor (70) configured to monitor the ion beam delivered by the ion beam generator.
Regarding claim 10, Bisson discloses wherein the ion beam generator is configured to deliver a ribbon-shaped ion beam (paragraph 0028).
Regarding claim 14, Bisson discloses wherein the ion beam generator is configured to provide a low-energy ion beam (paragraph 0032).
Claims 17-20, 26 and 30 are drawn to the method of using the apparatus of claims 1-4, 10 and 14, and the same rejections apply mutatis mutandis.
Claims 33-36, 42 and 46 are drawn to a computer readable medium containing instructions to perform the method of claims 17-20, 26 and 30; Bisson discloses performing the method using an appropriately programmed computer at paragraph 0030.
Claim(s) 1, 2, 14-18 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards, et al (U.S. Patent Application Publication 2003/0222227 A1).
Regarding claim 1, Richards discloses an ion implantation system, comprising:
An ion beam generator (18) configured to generate an ion beam;
A wafer chuck (28) configured to hold a wafer (24);
A Faraday cup (60) configured to receive at least a portion of the ion beam; and
A bias voltage source (62) electrically connected to the Faraday cup, wherein the bias voltage source is configured to apply a bias voltage to the Faraday cup when an ion beam is delivered from the ion beam generator to the wafer (paragraph 0034).
Regarding claim 2, Richards discloses one or more plates (12) embedded in the Faraday cup, wherein the bias voltage source is electrically connected to the one or more plates (Fig. 6).
Regarding claims 14-16, Richards discloses wherein the ion beam generator is configured to provide an ion beam with an energy between 200-500 eV (paragraph 0022).
Claims 17, 18 and 30-32 are drawn to the method of using the apparatus of claims 1, 2 and 14-16, and the same rejections apply mutatis mutandis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33, 34, 36, 39-41 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopalidis in view of Bisson.
Regarding claims 33, 34, 36, 39-41 and 46, Kopalidis discloses the method of claims 17, 18, 20, 23-25 and 30, but does not explicitly teach a non-transitory computer-readable storage medium storing instructions for performing said methods. However, the use of an appropriately programmed computer to perform such methods was well-known in the art before the effective filing date of the invention, as demonstrated by Bisson (see rejections above). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a non-transitory computer readable storage medium storing instructions for performing the methods disclosed in Kopalidis, because doing  so would allow automated performance of the disclosed methods.
Claim(s) 33, 34, and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Bisson.
Regarding claims 33, 34, and 46-48, Richards discloses the method of claims 17, 18 and 30-32, but does not explicitly teach a non-transitory computer-readable storage medium storing instructions for performing said methods. However, the use of an appropriately programmed computer to perform such methods was well-known in the art before the effective filing date of the invention, as demonstrated by Bisson (see rejections above). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a non-transitory computer readable storage medium storing instructions for performing the methods disclosed in Richards, because doing  so would allow automated performance of the disclosed methods.
Allowable Subject Matter
Claims 5, 6, 11-13, 21, 22, 27-29, 37, 38, and 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5, 6, 21, 22, 37 and 38, the prior art fails to teach a pre-amplifier electrically connected to the Faraday cup, wherein the pre-amplifier is configured to measure a voltage of the Faraday cup, and a controller electrically connected to the pre-amplifier, wherein the controller is configured to adjust a current of the ion beam based on the measured voltage of the faraday cup; or wherein the bias voltage source is a power supply electrically connected to the Faraday cup, further comprising a calibration circuit electrically connected to the power supply and a pre-amplifier, wherein the calibration circuit is configured to adjust an amplification level of the pre-amplifier based on the bias voltage, and a controller electrically connected to the pre-amplifier, wherein the controller is configured to adjust a current of the ion beam based on the amplification level of the pre-amplifier.
Regarding claims 11-13, 27-29, and 43-45, the prior art fails to teach wherein the bias voltage is based on a desired convergence of the ribbon-shaped ion beam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        04 June 2022